Title: From George Washington to John Hancock, 18–21 February 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge 18th[-21] Feby 1776

The late freezing Weather having formed some pretty strong Ice from Dorchester point to Boston Neck and from Roxbury to the Common, therby affording a more expanded and consequently a less dangerous Approach to the Town, I could not help thinking, notwithstanding the Militia were not all come In, and we had little or no Powder to begin our Operation by a regular Cannonade & Bombardment, that a bold & resolute Assault upon the Troops in Boston with such Men as we had (for it could not take Many Men to guard our own Lines at a time when the Enemy were attackd in all Quarters) might be crown’d with success; and therefore, seeing no certain prospect of a Supply of Powder on the one hand and a certain dissolution of the Ice on the other, I called the General Officers together for their opinion (agreeably to the Resolve of Congress of the 22d of December).
The Result will appear in the Inclosed Council of War, and being almost unanimous, I must suppose to be right; although, from a thorough conviction of the necessity of attempting something against the Ministerial Troops before a Re-inforcement should arrive, and while we were favour’d with the Ice, I was not only ready, but willing and desirous of making the Assault; under a firm hope, if the Men would have stood by me, of a favourable Issue; notwithstanding the Enemy’s advantage of Ground—Artillery—&ca.
Perhaps the Irksomeness of my Situation, may have given different Ideas to me, than those which Influenced the Gentlemen I consulted, and might have inclin’d me to put more to the hazard than was consistent with prudence—If it had, I am not sensible of it, as I endeavourd to give it all the consideration that a matter of such Importance required—True it is, & I cannot help acknowledging, that I have many disagreeable Sensation’s

on acct of my Situation; for to have the Eyes of the whole Continent fixed with anxious expectation of hearing of some great event, & to be restrain’d in every Military Operation for want of the necessary means of carrying it on, is not very pleasing; especially, as the means used to conceal my Weakness from the Enemy conceals it also from our friends, and adds to their Wonder.
I do not utter this by way of Complaint—I am sensible that all that the Congress could do, they have done, and I should feel, most powerfully, the weight of conscious Ingratitude were I not to acknowledge this; but as we have Accounts of the arrival of Powder in Captn Mason I would beg to have it sent on in the most expeditious manner, otherwise we not only loose all chance of the Benefits resulting from the Season, but of the Militia which are brought in at a most Inormous expence, upon a presumption that we should long e’re this have been amply Supplied with Powder under the contracts enter’d into with the Committee of Congress.
The Militia, contrary to an express requisition, are come, and coming in without Ammunition—to supply them alone, with 24 rounds, which is less by ⅗ths than the Regulars are served with, will take between fifty and 60 Barrels of Powder and to compleat the other Troops to the like quantity will take near as much more, and leave In store not more than about 60 Barls besides a few rounds of Cannon Cartridges ready filled for use—This Sir Congress may be assured is a true state of Powder and will I hope bear some testimony of my Incapacity for Action in such away as may do any essential Service.
Feby 21st. When I began this Letter I proposed to have sent it by Express, but recollecting that all my late Letters have been as expressive of my want of Powder and Arms as I could paint them, and that Mr Hooper was to set of in a day or two, I thought it unnecessary to run the Continent to the expence of an Express merely to repeat what I had so often done before when I am certain that Congress knowing our necessities will delay no time, that can possibly be avoided, in supplying them.
My duty is offered to Congress and with great respect and esteem I have the honour to be Sir Yr Most Obedt Hble Serv⟨t⟩

Go: Washington



P.S. Hearing of the arrival of a small parcel of Powder in Connecticut I have been able to obtain 3000 Weight of it which is in addition to the 60 Barls before mentd.


Go: W.
